          Case 1:19-cv-02105-AT Document 18 Filed 04/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DILLAFROZ SHAVKATOVNA                         Case No.: 1:19-cv-02105-AT
TULAYEVA,
              Plaintiff,                      NOTICE OF SETTLEMENT
v.

SANTANDER CONSUMER USA INC.;
and EXPERIAN INFORMATION
SOLUTIONS, INC.
                Defendants.


       NOTICE IS HEREBY GIVEN that Plaintiff, Dillafroz Shavkatovna Tulayeva,

and Defendant, Santander Consumer USA Inc. (Santander), have settled all claims between

them in this matter. The parties are in the process of completing the final settlement

documents; Plaintiff expects to file a Notice of Voluntary Dismissal with Prejudice within

the next sixty (60) days. Plaintiff requests that the Court vacate all pending deadlines and

hearings in this matter as to Santander only. Plaintiff also requests that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement.

       Respectfully submitted this 10th day of April 2019.


                                                   By:/s/ Daniel C. Cohen .
                                                   Daniel C. Cohen, NY #5481460
                                                   COHEN & MIZRAHI, LLP
                                                   300 Cadman Plaza West, 12th Floor
                                                   Brooklyn, New York 11201
                                                   T: (929) 475-4175
                                                   F: (929) 475-4195
                                                   E: dan@cml.legal
                                                   Attorneys for Plaintiff
                                                   Dillafroz Shavkatovna Tulayeva


                                           -1/2-
          Case 1:19-cv-02105-AT Document 18 Filed 04/10/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, I electronically filed the foregoing with the
Clerk of the Court using the ECF system, which will send notice of such filing to all
attorneys of record in this matter.

       /s/Elizabeth Nanez




                                           -2/2-
